Citation Nr: 0941140	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating beyond 10 percent for 
residuals of a fracture of the left ankle.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 
1978 to January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In January 2008, the Board remanded this claim to the RO for 
additional development.  The issues then on appeal included 
entitlement to service connection for hearing loss, tinnitus 
and for residuals of a fracture of the left ankle.  While the 
case was in remand status, the RO granted service connection 
for residuals of a left ankle fracture characterized as 
arthritis of the left ankle.  The case has now been returned 
to the Board and the issues remaining on appeal are ready for 
review. 


FINDINGS OF FACT

1.  The Veteran has a hearing loss by VA standards in his 
left ear.  

2.  The Veteran's left hear hearing loss was incurred in, or 
caused by, his active service.

3.  The Veteran does not have hearing loss of the right ear 
by VA standards.  

4.  The Veteran's tinnitus is proximately due to, or a result 
of his left ear hearing loss.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009). 

2.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

3.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A.  § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for left ear hearing loss and for tinnitus.  This 
award represents a complete grant of the benefits sought on 
appeal.  Thus, any deficiency in VA's compliance as to those 
issues is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.  

As to the issue of entitlement to service connection for 
right ear hearing loss, proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2003 and December 2003 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

A specific VA examination and medical opinion was obtained.  
No treatment records have been identified.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

The Veteran contends that his hearing loss and tinnitus were 
incurred during military service as a result of noise 
exposure.  Specifically, the Veteran has reported that he was 
a turret mechanic and also was exposed to firing guns.  

Service connection is established where a particular injury  
or disease resulting in disability was incurred in the line  
of duty in active military service or, if pre-existing such  
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet.  
App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  As discussed below, 
however, there is no evidence in the Veteran's claims file of 
hearing loss within one year of separation from service in 
January 1981, so the presumptive provisions of 38 C.F.R.  
§3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



The Evidence

The Veteran's service treatment records show that at service 
entrance in October 1977, audiometric findings showed normal 
hearing bilaterally.  During service, he underwent several 
audiometric examinations, and all were normal.  (See records 
of January 1978, January 1979, and March 1980).  The records 
indicate that his job description was mechanic and his work 
area was motor pool.  The records show that he opted not to 
have a separation examination conducted. 

The Veteran was examined by VA in January 2004 with 
complaints of hearing loss and tinnitus.  He reported that he 
worked in the Army motor pool from 1977-1981 and was exposed 
to loud engines and heavy equipment.  He stated that he has 
been a hunter for about 10 years and has been around heavy 
equipment since his military duty in his job.  He reported 
having tinnitus three to four times a week that lasts about 
10 minutes.  He was examined and the results were found to be 
inconsistent and unreliable.  The examiner found normal 
hearing with a non organic overlay.  The examiner reviewed 
the claims file and opined that all indicators showed that 
there was no evidence of hearing loss in the military, no 
evidence of any complaints of tinnitus.  The examiner pointed 
out that the Veteran reported that his hearing loss became 
noticeable in the early 1990's.  It was stated that given the 
incomplete audio done the history itself would make the 
examiner's opinion that it is not as likely as not that any 
hearing loss or tinnitus would be related to the Veteran's 
military duty.  

The Veteran was examined by VA in May 2009.  The claims file 
and medical records were reviewed.  The Veteran complained of 
hearing loss and tinnitus.  The Veteran reported that his 
primary job in service was a mechanic.  He reported military 
noise exposure to include artillery, weapons, explosives, 
heavy equipment, diesel engines and radar/radio noise.  After 
service, it was noted that he he worked as a government 
contractor from 1982 to 1999 and then worked as a waste 
management with heavy equipment from 1999 to 2001 and has 
been a mechanic for a trucking company from 2003 to the 
present.  He stated that he used hearing protection on his 
civilian jobs.  He also stated that he hunted with small 
caliber guns approximately 2 times per year.  The Veteran 
stated that his tinnitus was bilateral and had its onset 
during military service.  On audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
15
10
10
42
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed mild high frequency sensorineural 
hearing loss, bilaterally, intermittent bilateral tinnitus.  
The examiner indicated that tinnitus was as likely as not a 
symptom associated with the hearing loss.  The examiner 
opined that hearing loss and tinnitus are as least as likely 
as not (50/50 probability) caused by or a result of military 
noise exposure.  It was the rationale that due to the fact 
that there is no discharge examination in the Veteran's 
service treatment records and he reports significant noise 
exposure as a mechanic it is as least as likely as not the 
Veteran's hearing loss is due to or a result of military 
noise exposure and may have worsened as a civilian.  It was 
also stated that it is at least as likely as not the 
Veteran's tinnitus is related to his hearing loss. 

Right Ear Hearing Loss

The evidence shows that the Veteran has clinically normal 
hearing of the right ear, and thus does not have a current 
disability as defined by VA regulations. 38 C.F.R. § 3.385.  
The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board acknowledges that at the time of the 
aforementioned VA audiometric examination in May 2009, the 
Veteran explained that his hearing loss was due to exposure 
to loud noises while in service including, heavy equipment 
and machinery which is supported by the service records.  It 
is also true that the examiner related that the Veteran had 
right ear hearing loss related to service.  However while 
decreased hearing is noted in the right ear, it does not meet 
the standards mandated by VA to qualify as hearing loss for 
compensation purposes.  In Hensley v. Brown, 5 Vet. App. 155, 
159 (1993). the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  Id. 
at 157.  The Board also notes the Veteran's contentions of 
hearing loss; however, service connection for right ear 
hearing loss is not warranted in the absence of proof of a 
current disability as defined by the VA regulations.  

Left Ear Hearing Loss

Based on the foregoing evidence, the Board finds that the 
evidence supports a finding that the Veteran's left ear 
hearing loss was caused by in-service noise exposure.  It is 
within the Veteran's realm of personal knowledge whether he 
has difficulty hearing.  Moreover, there is no reason to 
doubt the credibility of the Veteran in reporting exposure to 
noise during service.  His records are internally consistent, 
and it is facially plausible that he had significant exposure 
to noise while in service, especially given his exposure to 
noise as a mechanic as documented in his service treatment 
records.  

Further, the VA examiner in May 2009 has provided the opinion 
that the most likely cause of the Veteran's hearing loss is 
his in-service noise exposure.  The examiner reviewed the 
Veteran's claims file prior to providing this opinion, and he 
had the benefit of the Veteran's verbal history regarding 
noise exposure, which was consistent with the evidence of 
record.  The Board finds the medical opinion to be probative 
as to the etiology of the Veteran's left ear hearing loss.  
The Board also acknowledges the January 2004 examiner's 
opinion that the Veteran's hearing loss is less likely than 
not due to in-service noise exposure; however, the 
examination as noted above, is not adequate and thus has no 
probative value.  (See, 38 C.F.R. § 4.85(a)).  This is 
because the results were noted by the examiner to be 
inconsistent and unreliable and an opinion based on an 
inaccurate factual basis is not probative.  
See, Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, the Veteran meets all three elements required for 
service connection.  He currently has hearing loss in the 
left ear by VA standards.  Additionally, the Veteran has 
consistently reported the incidents in service which caused 
this condition and the continuity of symptomatology since 
service, as is evidenced by his examinations and his 
statements, and which is further bolstered by his in-service 
assignment to the motor pool.  Finally, the VA examiner of 
May 2009 has attributed the Veteran's left ear hearing loss 
to his time in service, thereby providing the necessary nexus 
between the claimed in-service injury and the present 
disability.  Therefore, the Veteran's claim for service 
connection for left ear hearing loss is granted.  

Tinnitus

Lastly, the evidence of record supports the claim for service 
connection for tinnitus.  Again, the Board acknowledges that 
the service treatment records do not reveal that the Veteran 
complained of, or was treated for, tinnitus.  In a May 2005 
statement, however, the Veteran reported that he had had  
ringing in his ears since his discharge; during  the May 2009 
VA examination, he reported the onset of  tinnitus was during 
the second year of his military service.  The Veteran is 
competent to make these statements.  See Layno, 6 Vet. App. 
at 470 (1994).  

The Veteran has pursued his claim based on direct service 
connection for tinnitus.  However alternative theories of 
service connection are encompassed within a single claim.  
Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Board 
finds that as the May 2009 VA examiner found that tinnitus 
was as likely as not a symptom associated with the hearing 
loss. service connection for tinnitus is warranted.   


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted. 

Service connection for tinnitus is granted.  




REMAND

As noted above, while this case was in remand status, the RO 
granted service connection for residuals of a fracture or the 
left ankle, characterized as arthritis of the left ankle, in 
August 2009.  In his September 2009 hearing presentation, the 
Veteran's representative has stated that this grant did not 
resolve the claimed issue of service connection for residuals 
of a fracture of the left ankle. 

The Board construes this statement as a notice of 
disagreement with the rating assigned for the left ankle 
disorder.  The Board is thus required to remand this issue to 
the RO for issuance of a statement of the case (SOC).  See 
Manlicon v. West, 12 Vet. App. 238 (1999). 

In view of the foregoing the case is REMANDED to the RO for 
the following action:

Issue an SOC concerning the Veteran's 
with initial rating of 10 percent for 
arthritis of the left ankle as per the 
August 2009 rating decision.  He should 
be informed that a timely substantive 
appeal must be filed to perfect an appeal 
as to this issue.  

Then, only if the appeal is timely 
perfected, the issue is to be returned to 
the Board for further appellate 
consideration, if otherwise in order.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


